         Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 1 of 6




 GIBSON, DUNN & CRUTCHER LLP                     GIBSON, DUNN & CRUTCHER LLP
 Orin Snyder (pro hac vice)                      Deborah Stein (SBN 224570)
   osnyder@gibsondunn.com                          dstein@gibsondunn.com
 200 Park Avenue                                 333 South Grand Avenue
 New York, NY 10166-0193                         Los Angeles, CA 90071-3197
 Telephone: 212.351.4000                         Telephone: 213.229.7000
 Facsimile: 212.351.4035                         Facsimile: 213.229.7520

 Kristin A. Linsley (SBN 154148)                 Joshua S. Lipshutz (SBN 242557)
   klinsley@gibsondunn.com                         jlipshutz@gibsondunn.com
 Martie Kutscher (SBN 302650)                    1050 Connecticut Avenue, N.W.
   mkutscherclark@gibsondunn.com                 Washington, DC 20036-5306
 555 Mission Street, Suite 3000                  Telephone: 202.955.8500
 San Francisco, CA 94105-0921                    Facsimile: 202.467.0539
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.,


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                       CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                                     DECLARATION OF MARTIE
                                                     KUTSCHER IN SUPPORT OF
This document relates to:                            FACEBOOK, INC.’S OPPOSITION TO
                                                     PLAINTIFFS’ ADMINISTRATIVE
ALL ACTIONS                                          MOTION




  KUTSCHER DECLARATION IN SUPPORT OF FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
                                   CASE NO. 3:18-MD-02843-VC
         Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 2 of 6



       I, Martie Kutscher, hereby declare as follows:

        1.     I am an associate at the law firm of Gibson, Dunn & Crutcher LLP, counsel of

record for Facebook in the above-captioned matter. I am a member in good standing of the State

Bars of California, New Jersey, and New York. I submit this declaration in support of

Facebook’s Opposition to Plaintiffs’ Administrative Motion requesting that the Court enter its

proposed “Participating Counsel Order.” I make this declaration on my own knowledge, and I

would testify to the matters stated herein under oath if called upon to do so.

        2.     On January 30, 2020, Lesley Weaver, counsel for Plaintiffs, emailed Facebook’s

counsel Plaintiffs’ proposed Participating Counsel Order, requesting that Facebook inform

Plaintiffs of any “objections” it had to the proposed order.

        3.     On February 8, 2020, I emailed Plaintiffs’ counsel a draft of the Participating

Counsel Order that incorporated Facebook’s proposed revisions, indicating that Plaintiffs’ had

Facebook’s authorization to file that version of the proposed order. A true and correct copy of

Facebook’s proposal is attached as Exhibit A.

        4.     On February 18, I received an email from Cari Laufenberg, also counsel for

Plaintiffs, attaching a revised version of Plaintiffs’ Proposed Counsel order, which largely

rejected the revisions incorporated in Facebook’s February 8 proposal.

        5.     I responded to Ms. Laufenberg’s email on February 24, 2020, stating: “We have

reviewed your further revisions to the participating counsel order, which remove much of the

additional language we added. We believe the language we added is necessary and do not agree

to these further revisions. We are happy to meet and confer as necessary to discuss.”

        6.     Plaintiffs did not respond to my February 24 email or make any effort to meet and

confer regarding their proposed Participating Counsel Order. We did not hear about the

proposed order again, until April 13, when Plaintiffs filed their Administrative Motion asking the

Court to enter the proposed order that Ms. Laufenberg attached to her February 18 email.

        7.     The parties in this action exchange a very high volume of correspondence. By

way of example, since the March 5 Case Management Conference before the Court, the parties

                                                 1
  KUTSCHER DECLARATION IN SUPPORT OF FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
                                   CASE NO. 3:18-MD-02843-VC
          Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 3 of 6



have exchanged more than 130 emails and 30 formal letters. The majority of this

correspondence was sent by Plaintiffs. I regularly receive correspondence from at least eleven

individuals associated with Co-Lead Counsels’ law firms, including: Lesley Weaver, Derek

Loeser, Matthew Montgomery, Anne Davis, Cari Laufenberg, David Ko, Benjamin Gould,

Angelic Ornelas, Kelsey Robertson, Sarah Skaggs, and William Nervis.

         8.       Plaintiffs have provided Facebook a proposed deposition protocol for this action,

which, among other things, includes the following language: “Absent extraordinary

circumstances, questioning of a deponent in these MDL Proceedings shall be conducted by no

more than two examiners.” Plaintiffs have also proposed that the parties take video depositions

in this action.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on April 17, 2020 in Palo Alto, California.



                                                                     /s/ Martie Kutscher
                                                                        Martie Kutscher




                                                   2
  KUTSCHER DECLARATION IN SUPPORT OF FACEBOOK’S OPPOSITION TO PLAINTIFFS’ ADMINISTRATIVE MOTION
                                   CASE NO. 3:18-MD-02843-VC
Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 4 of 6




EXHIBIT A
         Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 5 of 6




Derek W. Loeser (admitted pro hac vice)         Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                          BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                   555 12th Street, Suite 1600
Seattle, WA 98101                               Oakland, CA 94607
Tel.: (206) 623-1900                            Tel.: (415) 445-4003
Fax: (206) 623-3384                             Fax: (415) 445-4020
dloeser@kellerrohrback.com                      lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel
Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843
PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC


This document relates to:                           [PROPOSED] ORDER APPROVING
                                                    PARTICIPATING COUNSEL
ALL ACTIONS                                         PERFORMING COMMON BENEFIT
                                                    WORK RELATED TO PLAINTIFFS’
                                                    RESPONSES TO DISCOVERY

                                                    Judge: Hon. Vince Chhabria
                                                    Courtroom: 4, 17th Floor




       Before the Court is Co-Lead Counsel’s request to engage other certain named Plaintiffs’

retained counsel (“Participating Counsel”) to perform Common Benefit Work related to

responding to Defendants’ written discovery to named Plaintiffs and anticipated depositions of

named Plaintiffs, in accordance with Pretrial Order No. 8: Duties and Authority of Co-Lead

Counsel, Dkt. 120, ¶ 17 and Pretrial Order No. 9: Protocol for Common Benefit Work and

Expenses, Dkt. 121. Defendants do not object to this request.

       Participating Counsel specifically consists of the following firms: Cohen Milstein Sellers

& Toll PLLC; Gustafson Gluek PLLC; Hagens Berman Sobol Shapiro LLP; Motley Rice LLC;



[PROPOSED] ORDER                                1                                    MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 432 Filed 05/14/20 Page 6 of 6



Schonbrun Seplow Harris Hoffman & Zeldes, LLP; Sulaiman Law (Atlas Consumer Law); and

Cuneo Gilbert & LaDuca, LLP.

         The Court APPROVES the request, subject to the following requirements. Co-Lead

Counsel may authorize Participating Counsel to assist in: (a) responding to Defendants’

discovery requests for their clients; and (b) representing their clients in depositions, together with

Co-Lead Counsel, subject to the limitation that only one attorney may object and conduct any

direct examination during the course of such depositions. Such Participating Counsel may not

perform Common Benefit Work other than that specifically requested by Co-Lead Counsel that

is related to either (a) or (b) as set forth above. All work shall conform to the requirements for

Common Benefit Work set forth in Pretrial Order No. 9, Dkt. 121. Participating Counsel’s

receipt of reasonable common benefit attorneys’ fees and reimbursement of costs and expenses

shall be subject to Section I of Pretrial Order No. 9, Dkt 121. As required by Pretrial Order No.

8, Dkt. 120, Co-Lead Counsel will: (a) manage and oversee the work of Participating Counsel;

(b) sign all court filings and responses to discovery requests in accordance with the requirements

of Rule 11; (c) ensure proper preservation, collection, and production of documents in response

to any document demands, consistent with all applicable rules of procedure and ethical rules; (d)

collect cost and time records from Participating Counsel; and (e) ensure that Participating

Counsel’s work adheres to the Court-approved protocol regarding attorneys’ fees, expenses, and

costs. Co-Lead Counsel is solely responsible for all case-related correspondence, email, and

phone communications with Defendants.

         IT IS SO ORDERED.



DATED: _________________________



                                       THE HONORABLE VINCE CHHABRIA
                                       UNITED STATES DISTRICT COURT JUDGE


4816-0446-7377, v. 2


[PROPOSED] ORDER                                  2                                     MDL NO. 2843
                                                                             CASE NO. 18-MD-02843-VC
